The Supreme Court affirmed the judgment of the Common' Pleas on November 2nd, 1874, in the following opinion:
Per Curiam.
The paper called the notice in this case was clearly insufficient. It was but a memorandum of the names of certain persons and certain sums set opposite their names. It did not purport to refer to the property of Childs, or Childs and Palmer, or to any lien thereon, or the execution, and gave notice of nothing. To give it any effect it would have to be helped out by a verbal notice of the character of the persons named, and the nature of their claims, and also of the intention of these parties to come in upon the funds to be raised by the Sheriff’s sale.
It was in fact, therefore, no notice in writing such as is required by the Laborers’ Lien Law of 9th April, 1872, P. L., pp. 47, 48.
The necessity of this notice is so well shown in the opinion of the Judge below it is unnecessary to say more.
Judgment affirmed.